PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

DINSMORE & SHOHL LLP
900 WILSHIRE DRIVE
SUITE 300
TROY, MI 48084

In re Application of: Anders Korshøj
Serial No.: 17278352         
Filed: March 22, 2021
Docket: AARH0001PA
Title: SYSTEM AND METHOD FOR ESTIMATION AND CONTROL OF COMPLIANCE AND PRESSURE/VOLUME VARIATIONS WITHIN A BODY CAVITY
::::::


DECISION ON PETITION UNDER 37 C.F.R. § 1.84(a)(2) TO ACCEPT COLOR DRAWINGS



This decision is in response to the petition under 37 CFR 1.84(a)(2) for acceptance of color drawings, filed 22 March 2021.

The petition is DISMISSED. 


Review of Facts
Applicant filed a petition requesting acceptance of color drawings on 22 March 2021. 

Regulation and Practice
37 CFR 1.84(a)(2) states in part:

“The Office will accept color drawings in utility patent applications only after granting a petition filed under this paragraph explaining why the color drawings are necessary…Any such petition must include the following:

(i) The fee set forth in 37 C.F.R. §1.17(h);
(ii) One (1) set of the color drawings if submitted via the Office electronic filing system or three (3) sets of the color drawings if not submitted via the Office electronic filing system; and
(iii) An amendment to the specification (unless the specification contains or has been previously amended to contain) the following language as the first paragraph of the brief description of the drawings: 

‘The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.’”

MPEP 608.02(VIII) states in part:
“It is anticipated that such a petition will be granted only when the U.S. Patent and Trademark Office has determined that a color drawing or color photograph is the only practical medium by which to disclose in a printed utility patent the subject matter to be patented.”

Analysis and Decision

In accordance with 37 CFR 1.84(a)(2), the petition is deficient for the following reasons: the specification of the brief description of the drawings does not include the exact language as outlined by 1.84(2)(iii), and there is no explanation for why the color drawings are the only practical medium by which to disclose the subject matter to be patented. The mere repetition of the requirement of the rule is not sufficient explanation as to why color drawings are necessary as required by 37 CFR 1.84(a)(2).

Additionally, Applicant alleges that the color drawings are necessary in order to “further illustrate the novel aspects sought to be protected” 37 C.F.R. 1.84(a)(2) indicates, in part, “On rare occasions, color drawings may be necessary as the only practical medium by which to disclose the subject matter sought to be patented in a utility patent application.”  With regard to the submitted figures, Figs. 1-34 include depiction of components of the invention of a type that have long been illustrated through use of a variety of shading and cross-hatching markings, such as simple and uncomplicated line and bar graphs, and generalized anatomical features.  As such, applicant’s assertion with regard to the need for color drawings is not sufficient to establish that color drawings are the only practical medium for the disclosure, given the long-standing use of suitable black and white techniques.
 
Accordingly, the petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision. Any request not filed within two months of this decision may be dismissed as untimely. See 37 CFR 1.181(f). Extensions of time under 37 CFR 1.136(a) are NOT permitted. This is NOT a final agency action within the meaning of 5 U.S.C. § 704. 

Any inquiry concerning this decision should be directed to Christopher Flory at (571) 270-5305. If attempts to reach the undersigned are unsuccessful, you may contact Andrew Gilbert at (571) 272-7216.    


/ANDREW M GILBERT/Quality Assurance Specialist, TC 3700